ORDER
PER CURIAM.
Michael Jabbar Nichols appeals the circuit court’s judgment convicting him of first degree murder, second degree assault, and two counts of armed criminal action. He complains that the circuit court denied his motion to suppress the state’s evidence obtained during his arrest. He also appeals the circuit court’s denial of his Rule 29.15 motion *796for posteonviction relief in which he accused his trial attorney of incompetence for failing to object to the state’s cross-examination concerning his flight from a halfway house. We affirm. Because we do not discern any jurisprudential value in publishing an opinion, we issue this summary order. Rules 30.25(b) and 84.16(b). We have issued a memorandum to the parties explaining our decision.